After due consideration of the motion for rehearing and the briefs filed in support of it, we are unable to discover any basis in law for a different decision. We deem it unnecessary to discuss separately the grounds of the motion, but will observe that much that is said with respect to the act of 1918 would seem to relate more to the policy or wisdom of the law than to its constitutionality, or even as to its effect upon the prior act of 1913. It is urged, among other things, that the act of 1918 places an unreasonable hardship upon taxpayers, in that even the good citizen, who has made what he thinks was a fair return of his property and what has been accepted as such by the assessors, is nevertheless subject to further demands for the period of seven years, and that there is always this period behind him as to which his liability is unsettled. It is stated also that executors, administrators, and trustees can never be safe in settling with heirs or beneficiaries so long as there is even one year as to which the liability has not been adjudicated in the manner prescribed by the act of 1918 or by arbitration under the act of 1913, and that settlements will be unduly prolonged. It is further urged that the proviso as to property "in the hands of an innocent holder without notice" (Code, § 92-6701) does not with certainty protect a purchaser, because there will necessarily remain the question of fact as to notice. In view of all which, it is suggested, trade and commerce will be restrained, and taxpayers may even adopt the practice of so undervaluing their returned property as to open the way for arbitration or litigation for the purpose of adjudicating liability.
All of these conditions, so far as they may exist, are matters of policy; and the remedy, if one is needed, can only come from the lawmaking body. None of the conditions stated would justify this court in holding the act of 1918 invalid, or in reaching a different conclusion as to its effect and application in the instant *Page 551 
case. The present case does not call for a construction of the proviso as to innocent purchasers; and, as indicated in the original opinion, no ruling is now made as to whether an arbitration under the act of 1913 could be affected by a proceeding under the act of 1918.
Some of the grounds of the motion refer to contentions not made either in the original petition or in amendments thereto; and for this reason, if not for others, they are without merit.
Rehearing denied. All the Justices concur.